Citation Nr: 0213543	
Decision Date: 10/03/02    Archive Date: 10/10/02	

DOCKET NO.  00-20 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for residuals of 
compression fracture of the thoracic spine at T-11 with wedge 
deformity, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran apparently had active service from November 1981 
to November 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, that granted a 10 percent evaluation for 
the veteran's service-connected residuals of compression 
fracture of the thoracic spine at T-11, effective October 21, 
1998, the date the veteran reopened his claim.  In October 
2001, an RO decision granted a 20 percent evaluation for the 
veteran's service-connected thoracic spine disability, 
effective October 21, 1998.


FINDING OF FACT

The veteran's service-connected compression fracture of the 
thoracic spine at T-11 with wedge deformity is manifested by 
pain on motion and demonstrable vertebra deformity, but there 
are no neurological manifestations and there is no ankylosis 
of the thoracic spine.  


CONCLUSION OF LAW

The criteria for an evaluation greater than 20 percent for 
compression fracture of the thoracic spine at T-11 with wedge 
deformity have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.59, Part 4, Diagnostic 
Codes 5285, 5291 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA's duty to assist and notify claimants has been 
reaffirmed and clarified.  See Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. § 5100 et seq. (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.159 (2001).  The veteran 
has been afforded multiple VA examinations and a personal 
hearing, and treatment records have been obtained.  He and 
his representative have been provided with a statement of the 
case and supplemental statement of the case as well as 
notification letters informing them regarding evidentiary 
development, the governing legal criteria, the evidence 
considered, the evidence necessary to substantiate the 
veteran's claim, and the reasons for the decision reached.  
In essence, the matter of "which information and evidence, if 
any, that the claimant is to provide to VA and which 
information and evidence, if any, that VA will attempt to 
obtain on behalf of the claimant" has been addressed.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, 
it is concluded that the VA has complied with the VCAA, and 
that the Board may now proceed, without prejudice to the 
veteran, because there is no indication that any further 
notification or development could be undertaken that has not 
already been accomplished.  See Bernard v. Brown, 
4 Vet. App. 384, (1993).  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.  

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Regulations require that where there is a question as 
to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Diagnostic Code 5285 of the Rating Schedule provides that a 
10 percent evaluation will be added to a rating where there 
is demonstrable deformity of a vertebral body.  The report of 
an August 2000 VA MRI reflects that there is an anterior 
wedge deformity of the T-11 vertebra.  A 10 percent 
evaluation has been assigned for this demonstrable vertebral 
deformity.

Diagnostic Code 5291 of the Rating Schedule provides that a 
10 percent evaluation will be assigned for either moderate or 
severe limitation of motion of the dorsal spine.  Although 
the report of a June 2000 VA examination reflects that the 
veteran lacks no range of motion, he has reported back pain 
on motion and a 10 percent evaluation has been assigned under 
Diagnostic Code 5291.  When this evaluation is added together 
with the evaluation assigned for the demonstrable deformity 
of a vertebral body the result is the 20 percent evaluation 
that is currently assigned for the veteran's service-
connected thoracic spine disability.  The maximum schedular 
evaluation under Diagnostic Code 5291 is 10 percent.

Where there is favorable ankylosis of the thoracic spine, a 
20 percent evaluation will be assigned.  38 C.F.R. Part 4, 
Diagnostic Code 5288 (2001).  Where there is unfavorable 
ankylosis of the thoracic spine a 30 percent evaluation will 
be assigned.  Id.

The reports of January 1999 and June 2000 VA orthopedic 
examinations do not indicate that the veteran experiences any 
ankylosis of the thoracic spine.  He reports that he has pain 
every day.  Even with consideration of this pain the 
examinations do not indicate that he has ankylosis and the 
most recent examination indicates that he experiences no lack 
of range of motion.  Therefore, a preponderance of the 
evidence is against assigning an evaluation under Diagnostic 
Code 5288.  

There is no competent medical evidence indicating that the 
veteran experiences any neurological symptoms related to his 
thoracic spine disability.  The reports of the January 1999 
and June 2000 VA orthopedic examinations refect that he does 
not experience any neurological symptoms.  Therefore, a 
preponderance of the evidence is against assigning a higher 
evaluation under 38 C.F.R. Part 4, Diagnostic Code 5293 
(2001).  

During the veteran's personal hearing he indicated his belief 
that the June 2000 examination was not valid because the 
examiner did not examine him in a manner that he believed was 
thorough.  A review of the report of the June 2000 VA 
examination reflects that all relevant findings are provided 
and the Board observes that the examiner who completed this 
examination also completed the January 1999 VA examination.  
Both examinations reflect that range of motion is reported 
and the examination reports reflect different reports with 
respect to range of motion.  There is no indication that the 
examiner did not observe the veteran and record ranges of 
motion and other findings based upon those observations nor 
is there any indication in the reports, or in other VA 
treatment records, that those observations are other than 
accurate.  Therefore, the Board concludes that the VA 
examinations are complete, thorough, and constitute competent 
medical evidence.  

On the basis of the above analysis a preponderance of the 
evidence is against an evaluation greater than the 20 percent 
currently assigned.  



ORDER

An evaluation greater than 20 percent for compression 
fracture of the thoracic spine at T-11 with wedge deformity 
is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

